FIFTH DIVISION
                                                                      March 30, 2007




No. 1-05-1050

THE PEOPLE OF THE STATE OF ILLINOIS,                             )    Appeal from the
                                                                 )    Circuit Court of
                Plaintiff-Appellee,                              )    Cook County
                                                                 )
       v.                                                        )
                                                                 )
TODD JOHNSON,                                                    )    Honorable
                                                                 )    Nicholas Ford,
                Defendant-Appellant.                             )    Judge Presiding.


       JUSTICE O’MARA FROSSARD delivered the opinion of the court:

       Following bench trial, defendant Todd Johnson was convicted of possession with intent

to deliver a controlled substance and sentenced to 18 years in the Illinois Department of

Corrections. Defendant argues the trial court failed to properly inquire into his pro se claim of

ineffective assistance of counsel as required by People v. Krankel, 102 Ill. 2d 181 (1984).

Defendant also contends his extended sentence violated Shepard v. United States, 544 U.S. 13,

161 L. Ed. 2d 205, 125 S. Ct. 1254 (2005). In addition, defendant challenges his $20 penalty

under the Violent Crime Victims Assistance Fund Act (725 ILCS 240/1 et seq. (West 2002)), his

$5 spinal cord injury fee, and the trial court’s refusal to apply a $5-per-day sentence credit

towards his $2,000 controlled substance assessment for his 453 days in custody before

sentencing. Finally, defendant seeks correction of the description of his offense in the mittimus.

We affirm as modified.
1-05-1050



                                          BACKGROUND

       In January of 2004, defendant was arrested in Chicago for selling heroin. Police officers

testified to observing him make several sales on the streets of Chicago. Upon his arrest, police

found defendant in possession of approximately seven grams of heroin and cash from the drug

deals. On June 15, 2004, Johnson was convicted of possession with intent to deliver a controlled

substance and the case was continued for sentencing. Before sentencing, defense counsel and

defendant informed the court that defendant was taking psychotropic medication. Defendant also

informed the court that he did not believe that his attorney was working in his best interests and

filed a pro se motion for a new trial alleging ineffective assistance of counsel. In his motion,

defendant claimed that his defense attorney never visited him in jail, failed to file certain pretrial

motions, failed to investigate the crime scene, and failed to conduct sufficient cross-examination.

       In response to defendant’s claims, the trial court appointed a new attorney to represent

defendant on his posttrial motions. Sentencing occurred on April 6, 2005, during which

defendant again made his pro se allegation to the trial judge. The trial judge denied defendant’s

pro se motion, as well as his attorneys’ motions for new trial, and imposed an extended sentence

of 18 years in the Illinois Department of Corrections. Defendant was also assessed a total of

$2,704 in fines, fees, costs and other monetary penalties. This included a $20 penalty for the

Violent Crime Victims Assistance Fund, a $5 fee for deposit into the Spinal Cord Injury Paralysis

Cure Research Trust Fund and a $2,000 controlled substance assessment. Defendant was

incarcerated for 453 days before being sentenced. This appeal followed.


                                                  2
1-05-1050

                                I. Ineffective Assistance of Counsel

       Defendant contends that under the principles articulated in People v. Krankel, 102 Ill. 2d

181 (1984), the trial court was obligated to conduct a preliminary inquiry into the bases for his

pro se claims of ineffective assistance of counsel. He argues the failure to do so requires remand.

       In People v. Krankel, 102 Ill. 2d 181, 189 (1984), the defendant, accused of burglary,

filed a pro se motion alleging ineffective assistance of counsel because his public defender failed

to investigate the defendant’s claim that he had an alibi that would prove his innocence. In

Krankel, the Illinois Supreme Court found defendant’s potential alibi formed a crucial part of his

case and appointed him new counsel to aid in his ineffective assistance of counsel argument.

Krankel, 102 Ill. 2d at 189.

       The Illinois Supreme Court in People v. Moore, 207 Ill. 2d 68, 77-79 (2003), discussed

the procedures trial courts could use to resolve a posttrial, pro se ineffective assistance of counsel

motion. The trial court could conduct a brief discussion with trial counsel or defendant to

determine the potential merit of defendant’s allegations, or the trial court could resolve the

defendant’s pro se allegations based on its knowledge of defense counsel’s performance at trial

and the insufficiency of the allegations on their face. Moore, 207 Ill. 2d at 78-79.

       Applying the Illinois Supreme Court’s ruling in Moore, the trial court is not required to

perform all of the above actions to determine whether there is ineffective assistance of counsel.

Rather, the trial court can base the decision on a discussion of the claim with the defendant or

defendant’s counsel or base its evaluation on its knowledge of defense counsel’s performance at

trial and the insufficiency of the allegations on their face. Moore, 207 Ill. 2d at 79. In Moore, the


                                                  3
1-05-1050

Illinois Supreme Court made it clear that new counsel is not automatically required in every case

in which a defendant alleges ineffective assistance of counsel in a pro se motion. Moore, 207 Ill.

2d at 77. If a defendant’s claim lacks merit or relates to only matters of trial strategy, then the

trial court is not required to appoint new counsel and may deny the pro se motion. Moore, 207

Ill. 2d at 78.

        In the instant case, on September 29, 2004, the defendant filed a written posttrial motion

claiming his trial attorney was ineffective; however, the case was continued. On December 3,

2004, the trial court appointed a new attorney to represent defendant on his posttrial motions and

continued the case. On April 6, 2005, defendant’s new attorney argued the amended motion for

new trial and reminded the court about defendant’s pro se motion claiming ineffectiveness of

trial counsel. The trial court reviewed the defendant’s motion and allowed the defendant an

opportunity to further state his claims in court with newly appointed counsel to assist him. As to

defendant’s pro se motion alleging ineffective assistance of trial counsel, defendant’s new

counsel inquired of defendant as follows: “I would ask if he would want to add anything to that.”

The trial court responded: “Any argument that you want to make, Mr. Johnson?” Defendant

declined the trial court’s offer to argue, explain, or support his motion. The trial court

specifically stated: “I reviewed all the documents you ever tendered to me.” Defendant’s new

attorney at that point indicated that he believed defendant would stand on his written motion.

        Additionally the trial court expressly addressed the fact that it believed that the original

defense counsel performed adequately. The trial court indicated that defendant had been ably

represented both at trial and at the hearing on the posttrial motions. The trial court noted the


                                                  4
1-05-1050

original defense counsel did a great deal of work in the criminal court’s building and described

his representation as able. As to both the original defense counsel and newly appointed defense

counsel the trial court indicated as follows: “I respect their ability a great deal.”

        Upon review of the defendant’s argument, the operative concern is whether the trial court

conducted an adequate inquiry into the defendant’s pro se allegations of ineffective assistance of

counsel. People v. Johnson, 159 Ill. 2d 97, 125 (1994). The record in the instant case reflects the

trial court reviewed defendant’s motion and specifically gave defendant the opportunity to argue,

explain, and support his allegations. See People v. Cummings, 351 Ill. App. 3d 343, 352-53

(2004) (trial court conducted adequate inquiry because it read defendant’s motion and gave

defendant the opportunity to argue, explain, and support his allegations). Moreover, in the

instant case, defendant was appointed a new attorney to aid in presenting his claims of ineffective

assistance and to argue trial counsel’s posttrial motion for new trial, as well as the amended

motion for new trial. The record reflects that the trial court’s actions were appropriate and

demonstrated adequate review and inquiry into defendant’s allegations of ineffective assistance

of counsel. Accordingly, we reject defendant’s argument that the case should be remanded for

the trial court to conduct further proceedings in connection with defendant’s pro se claims of

ineffective assistance of counsel.

        Defendant alleged in his pro se motion that his trial counsel was ineffective for failing to

visit him in jail to discuss his case, failing to litigate a motion to quash arrest and suppress

evidence, and failing to properly investigate and conduct sufficient cross-examination. To

establish a claim of ineffective assistance of counsel, a defendant must demonstrate that his


                                                   5
1-05-1050

counsel’s representation was deficient and that he was prejudiced by that deficiency. Strickland

v. Washington, 466 U.S. 669, 80 L. Ed. 2d 674, 104 S. Ct. 2052 (1984). Both prongs of the

Strickland test must be satisfied to establish an ineffective assistance of counsel claim. People v.

Albanese, 104 Ill. 2d 504, 525-27 (1984). Counsel’s performance is deficient if it fails to satisfy

an objective standard of reasonableness. Strickland, 466 U.S. at 687, 80 L. Ed. 2d at 693, 104 S.

Ct. at 2064. The defendant must overcome a strong presumption that the challenged action or

inaction was the product of sound trial strategy. People v. Evans, 186 Ill. 2d 83, 93 (1999). A

defendant is prejudiced if there is a reasonable probability that the outcome of the trial would

have been different or that the result of the proceeding was unreliable or fundamentally unfair.

Strickland, 466 U.S. at 687, 80 L. Ed. 2d at 693, 104 S. Ct. at 2064; People v. Evans, 209 Ill. 2d

194, 220 (2004). Such a reasonable probability “is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694, 80 L. Ed. 2d at 698, 104 S. Ct. at 2068.

In deciding whether a defendant has demonstrated deficient performance and the reasonable

probability of a different result, a reviewing court must “consider the totality of the evidence

before the judge or jury.” Strickland, 466 U.S. at 695, 80 L. Ed. 2d at 698, 104 S. Ct. at 2069.

Where a defendant fails to satisfy Strickland’s second prong by failing to show prejudice, the

reviewing court need not determine whether Strickland’s first prong of deficient performance has

been met. People v. Grant, 339 Ill. App. 3d 792, 799 (2003).

       In the instant case, defendant claimed ineffective assistance of counsel because his trial

attorney allegedly never visited him in jail to discuss and prepare his case. Defendant has not

alleged that his attorney never discussed his case with him and did not demonstrate how personal


                                                  6
1-05-1050

visits at the jail would have been outcome determinative. Accordingly, this alleged failure by

defense counsel was not ineffective assistance.

       Defendant further alleged that his attorney was ineffective for failing to file pretrial

motions to quash arrest and suppress evidence. Whether an attorney’s failure to litigate a motion

to quash suppress is ineffective assistance of counsel “depends on the circumstances of each

case.” People v. Follins, 196 Ill. App. 3d 680, 687 (1990); People v. Nunez, 263 Ill. App. 3d

740, 752 (1994). Whether to file pretrial motions to suppress is a matter of trial strategy. People

v. Woodard, 367 Ill. App. 3d 304, 312 (2006). Mistakes in strategy or tactics do not, alone,

amount to ineffective assistance of counsel. People v. Palmer, 162 Ill. 2d 465, 476 (1994).

Based on the facts of the instant case, the record does not reflect ineffective assistance of counsel

but, rather, trial strategy in the context of defense counsel’s choice to not litigate a motion to

quash arrest and suppress evidence.

       Defendant claimed that his attorney should have investigated the scene and provided

photographs of the scene because there was insufficient lighting. However, Officer Pickett

testified that there was artificial lighting from several sources which allowed him to observe

defendant exchanging heroin for money. Defendant further claimed that his trial counsel did not

adequately cross-examine Officer Pickett. Cross-examination is a matter of trial strategy which

is entitled to substantial deference. People v. Pecoraro, 175 Ill. 2d 294, 326-27 (1997). A

defendant is entitled to competent, not perfect, representation. People v. Odle, 151 Ill. 2d 168,

173 (1992). The record reflects that trial counsel did adequately cross-examine Officer Pickett

about various inconsistencies between his preliminary hearing testimony and his direct testimony


                                                   7
1-05-1050

at trial. Accordingly, we cannot conclude that defense counsel’s representation was deficient or

prejudiced defendant.

        In the context of defendant’s pro se motion alleging ineffective assistance of counsel, we

reject defendant’s claims as meritless. For the reasons previously discussed, these allegations do

not satisfy the prejudice prong of Strickland (Strickland, 466 U.S. 668, 80 L. Ed. 2d 674, 104 S.

Ct. 2052) in that they do not demonstrate that had the attorney provided the assistance requested,

a different outcome would have resulted. Moreover, the record does not demonstrate a

fundamentally unfair trial process. We are mindful that a trial court’s resolution of a defendant’s

pro se motion claiming ineffective assistance of counsel can be harmless beyond a reasonable

doubt where the trial record demonstrates the meritless nature of defendant’s claims. Moore, 207

Ill. 2d at 80, citing People v. Nitz, 143 Ill. 2d at 135. Accordingly, in the instant case, if the trial

court erred in resolving defendant’s pro se motion alleging ineffective assistance of counsel, the

error was harmless beyond a reasonable doubt because for the reasons previously discussed, the

record reflects that defendant’s claims were meritless.

                                         II. Extended Sentence

        The trial judge imposed an extended sentence based on defendant’s prior convictions

pursuant to the Unified Code of Corrections (Code) (730 ILCS 5/5-5-3.2(b)(1) (2002)).

Defendant argues that under Shepard v. United States, the trial court’s use of a presentence

investigation (PSI) report to determine the existence of a prior conviction is unconstitutional.

Shepard v. United States, 544 U.S. 13, 161 L. Ed. 2d 205, 125 S. Ct. 1254 (2005). Defendant

contends that Shepard calls into question the constitutionality of using a PSI to establish the fact


                                                    8
1-05-1050

of a prior conviction and narrows the scope of Apprendi v. New Jersey, 530 U.S. 466, 147 L. Ed.

2d 435, 120 S. Ct. 2348 (2000). Defendant requests this court to vacate his extended sentence

and resentence him to 15 years, which is the maximum nonextended sentence for a Class 1

offender. In addressing this issue we apply the de novo standard of review. People v.

Huddleston, 212 Ill. 2d 107, 129 (2004) (the constitutionality of a statute is reviewed de novo).

       Both the defense and State recognize in their briefs that this court has taken the principles

articulated in Shepard into consideration and repeatedly upheld Class X sentencing under section

5-5-3(c)(8). People v. Rivera, 362 Ill. App. 3d 815 (2005); People v. Ligon, 365 Ill. App. 3d 109

(2006); People v. Matthews, 362 Ill. App. 3d 953 (2005); People v. Yancy, 368 Ill. App. 3d 381

(2005); People v. Moore, 365 Ill. App. 3d 53 (2006). However, the issue in the instant case is

whether under Shepard the information provided by defendant’s PSI can be used by the trial

court to establish the existence of a prior conviction for purposes of imposing an extended-term

sentence. We must determine whether reliance by a trial court on a PSI to make findings

pursuant to section 5-5-3.2 (b)(1) of the Code violates a defendant’s constitutional rights and the

Supreme Court’s holding in Shepard, 544 U.S. at 17, 161 L. Ed. 2d at 211, 125 S. Ct. at 1257.

       Pursuant to section 5-5-3.2(b)(1), a trial court may impose an extended sentence:

                       “When a defendant is convicted of any felony, after having

               been previously convicted in Illinois or any other jurisdiction of the

               same or similar class felony or greater class felony, when such

               conviction has occurred within 10 years after the previous

               conviction, excluding time spent in custody, and such charges are


                                                 9
1-05-1050

               separately brought and tried and arise out of different series of

               acts.” 730 ILCS 5/5-5-3.2(b)(1) (West 2002).

       In the instant case, the defendant had several felony convictions, including residential

burglary, attempted armed robbery, aggravated battery, and possession of a controlled substance.

Defendant’s conviction in the instant case for possession with intent to deliver a controlled

substance was a Class 1 felony with a sentencing range of 4 to 15 years imprisonment. 730 ILCS

5/5-8-1(a)(4) (West 2002). In imposing the 18-year extended term sentence, the trial judge relied

on defendant’s previous convictions for the same or similar class felony or greater class felony.

       Based on Shepard, defendant challenges the constitutionality of the recidivism exception

to Apprendi that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for

a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved

beyond a reasonable doubt.” Apprendi, 530 U.S. at 490, 147 L. Ed. 2d at 455, 120 S. Ct. at

2362-63. Shepard refined the exception to the rule announced in Apprendi by not allowing trial

courts to rely on police reports to determine whether a prior conviction qualifies a defendant for

an enhanced sentence. Shepard, 544 U.S. at 17, 161 L. Ed. 2d at 216-17, 125 S. Ct. at 1262.

       The court in Shepard addressed whether the type of burglary for which Shepard was

previously convicted qualified as a predicate offense under the Armed Career Criminal Act of

1984 (ACCA) (18 U.S.C. §924(e) (2000)). The government sought to increase Shepard’s

sentence under the ACCA, which mandates enhancement for felons who have three prior

convictions for “violent felonies” or “drug offenses.” Shepard’s prior felonies were burglary

convictions. The Supreme Court had held that only “generic burglary,” meaning those burglaries


                                                 10
1-05-1050

committed in a building or enclosed space, is a violent crime under the ACCA, unlike “non-

generic burglary,” which could be committed in an automobile or boat. See Taylor v. United

States, 495 U.S. 575, 599, 109 L. Ed. 2d 607, 627-28, 110 S. Ct. 2143, 2158-59 (1990).

       At issue in Shepard was how the crime underlying the prior conviction was committed

and whether it satisfied the ACCA definition of a violent crime. This is a factual dispute. In

Shepard, the Supreme Court agreed with the district court that inquiry under the ACCA to

determine whether a prior conviction for burglary was “generic” or “non-generic” excluded

police reports and was limited to the terms of the charging document, to the terms of the plea

agreement, to the transcript confirming the factual basis for the plea, or to a comparable judicial

record of this information. Shepard, 544 U.S. at 26, 161 L. Ed. 2d at 218, 125 S. Ct. at 1263.

However, the Supreme Court in Shepard continued to reaffirm the prior conviction exception in

Apprendi. Shepard, 544 U.S. at 24, 161 L. Ed. 2d at 217, 125 S. Ct. at 1262.

       In the instant case, unlike Shepard, there is no question as to how the prior felonies were

committed; rather, the question is if and when the prior felonies were committed. Shepard’s

holding applied to sentencing enhancement that required findings of fact related to the elements

of an underlying crime that would make such crimes predicate offenses for the purposes of

enhancing a sentence. Shepard did not consider whether facts such as if and when a felony was

committed are related to the elements of the predicate prior convictions. We find that they are

not.

       A court relying on the “fact of a prior conviction” as a reason for imposing an extended

sentence may do so without proof beyond a reasonable doubt. Apprendi, 530 U.S. at 490, 147 L.


                                                 11
1-05-1050

Ed. 2d at 455, 120 S. Ct. at 2362. After Shepard the recidivism exception to the Apprendi rule is

still viable. Recidivism is a traditional basis for imposing an enhanced sentence which does not

implicate constitutional concerns because a defendant’s previous conviction is obtained using

procedures that satisfy due process.

       We hold that reliance by the trial court on a PSI to establish the existence of a prior

conviction for purposes of imposing an extended-term sentence under section 5-5-3.2(b)(1) does

not violate defendant’s constitutional rights or the Supreme Court ruling in Shepard. Consistent

with Apprendi and Shepard, a judge can use appropriate judicial documents and records to

enhance a sentence based on prior convictions. Accordingly, the PSI is an acceptable source for

the trial judge to use when considering the defendant’s prior criminal background. See Rivera,

362 Ill. App. 3d at 821 (“a presentence report, like the one in the instant case, is generally a

reliable source for the purpose of inquiring into a defendant’s criminal history”). For the reasons

previously discussed, we refuse to vacate the defendant’s extended sentence under section 5-5-

3.2(b)(1) of the Code.

                                III. Controlled Substance Assessment

       Defendant contends he is entitled to a $5 per day sentence credit toward his $2,000

controlled substance assessment for his 453 days of incarceration prior to his conviction. Under

section 411.2 of the Illinois Controlled Substances Act, defendant was assessed $2,000. 720

ILCS 570/411.2 (West 2004). Section 411.2(a) provides as follows:

                         “(a) Every person convicted of a violation of this Act, and

               every person placed on probation, conditional discharge,


                                                  12
1-05-1050

                supervision or probation under Section 410 of this Act, shall be

                assessed for each offense a sum fixed at:

                                ***

                                (2) $2,000 for a Class 1 felony[.]” 720 ILCS

                        570/411.2(a) (West 2004).

        In People v. Jones, 223 Ill. 2d 569, 592 (2006), the Illinois Supreme Court held that

presentencing custody credit applies to the controlled substance assessment (720 ILCS

570/411.2(a)(4) (West 2004)). Jones, 223 Ill. 2d at 592. Accordingly, in the instant case,

defendant’s $2,000 drug assessment can be offset with the presentence credit that defendant is

allowed under section 110-14 of the Code of Criminal Procedure of 1963 (725 ILCS 5/110-14

(West 2004)). A credit of $5 per day for 453 days equals $2,265, which exceeds the amount of

the original $2,000 drug assessment. Thus, defendant’s drug assessment should be modified to

reflect a $2,265 credit toward the original $2,000 drug assessment, thereby negating the drug

assessment in its entirety.

                                   IV. Spinal Cord Research Fund

        Defendant contends that the trial court’s assessment of a $5 fee for deposit into the Spinal

Cord Injury Paralysis Cure Research Trust Fund (Spinal Cord Fund) is a violation of his due

process rights. Defendant alleges that this assessment is unconstitutional because there is no

rational relationship between his offense and the public interest in funding spinal cord research.

The Spinal Cord Fund assessment is set out in section 5-9-1.1 of the Unified Code of Corrections

and states, in relevant part, as follows:


                                                 13
1-05-1050

                     “(a) When a person has been adjudged guilty of a drug

             related offense involving possession or delivery of cannabis or

             possession or delivery of a controlled substance, other than

             methamphetamine, as defined in the Cannabis Control Act, the

             Illinois Controlled Substances Act, or the Methamphetamine

             Control and Community Protection Act in addition to any other

             penalty imposed, a fine shall be levied by the court at not less than

             the full street value of the cannabis or controlled substances seized.

                                              ***

                     (c) In addition to any penalty imposed under subsection (a)

             of this Section, a fee of $5 shall be assessed by the court, the

             proceeds of which shall be collected by the Circuit Clerk and

             remitted to the State Treasurer under Section 27.6 of the Clerks of

             Courts Act for deposit into the Spinal Cord Injury Paralysis Cure

             Research Trust Fund. This additional fee of $5 shall not be

             considered a part of the fine for purposes of any reduction in the

             fine for time served either before or after sentencing.” 730 ILCS

             5/5-9-1.1(a),(c) (West Supp. 2005).

       The Illinois Supreme Court in Jones overruled previous judgments of the appellate

court which held that the statutory provision imposing a fee earmarked for the Spinal Cord Fund

(730 ILCS 5/5-9-1.1(c) (West 2004)) was unconstitutional. Jones, 223 Ill. 2d at 605-06. In


                                               14
1-05-1050

Jones the court determined that the $5 charge is reasonably related to the defendant’s crime and

therefore is constitutional. Jones, 223 Ill. 2d at 605. This $5 charge may properly be viewed as

a criminal penalty, and “it is well established that the legislature has broad authority to

determine the nature and extent of criminal penalties.” Jones, 223 Ill. 2d at 602.

       In the instant case, the defendant is not challenging the charge as being a penalty that

oversteps the bounds of what is permitted by relevant constitutional limitations. People ex rel.

Carey v. Bentivenga, 83 Ill. 2d 537, 542 (1981). Rather, defendant contends that the charge

violates his due process rights because there is no relationship between the Spinal Cord Fund

and the crime he committed or the damage that results from his criminal activity. As to the

constitutionality of the $5 fine, the court in Jones concluded that the “fact that the proceeds of

that fine are earmarked for a specific purpose is irrelevant to its constitutionality.” Jones, 223

Ill. 2d at 605. The court in Jones noted as follows:

                        “There can be no serious argument that a $5 fine is so

              disproportionate to the offense of possession of a controlled

              substance as to violate defendant's substantive due process rights,

              and defendant does not so argue. Rather, he argues that it violates

              his due process rights that this portion of his fine is designated

              specifically for deposit in the Spinal Cord Injury Paralysis Cure

              Research Trust Fund. We reject this argument.” Jones, 223 Ill. 2d

              at 602.




                                                 15
1-05-1050

        The Illinois Supreme Court in Jones determined that this $5 charge, although labeled as

a “fee,” is in fact a constitutional fine and may be used to penalize a defendant. Jones, 223 Ill.

2d at 600-01. Accordingly, we reject defendant’s argument that the statutory provision

requiring individuals convicted of drug possession or delivery offenses to pay a $5 fee to the

Spinal Cord Fund violated his right to due process and affirm the $5 fine for the Spinal Cord

Fund.

                            V. Violent Crime Victims Assistance Fund

        Defendant correctly contends that $20 for the Violent Crime Victims Assistance Fund

was erroneously assessed to him. Defendant claims that this penalty may only be applied where

“no other fine is imposed.” Section 10(c)(2) of the Violent Crime Victims Assessment Fund

Act provides:

                       “(c) When any person is convicted in Illinois on or after

                August 28, 1986, of an offense listed below, or placed on

                supervision for such an offense on or after September 18, 1986,

                and no other fine is imposed, the following penalty shall be

                collected by the Circuit Court Clerk:

                               ***

                               (2) $20, for any other felony or misdemeanor,

                       excluding any conservation offense.” 725 ILCS

                       240/10(c)(2) (West 2004).

        Defendant is correct that the penalty may only be applied where there are no other fines


                                                16
1-05-1050

being imposed. As previously noted, the Illinois Supreme Court in Jones recognized the Spinal

Cord Fee as a fine. Jones, 223 Ill. 2d at 601. Accordingly, the trial court acted improperly when

it imposed a $20 Violent Crime Victims Assistance Fund penalty in this case. We strike the

penalty from the order.

                                            VI. Mittimus

       Defendant, relying on People v. Brown, 255 Ill. App. 3d 425, 438-39 (1993), argues that

his mittimus incorrectly reflects his conviction. The mittimus in the instant case is inconsistent

with the trial court’s findings. Defendant’s mittimus should reflect a conviction for possession

with intent to deliver a controlled substance, to wit: heroin.

                                        VII. CONCLUSION

       The trial court correctly resolved defendant’s pro se claim of ineffective assistance of

counsel and properly imposed an extended sentence on the defendant. Presentencing custody

credit applies to the $2,000 controlled substances assessment. The $5 fine for the Spinal Cord

Injury Paralysis Cure Research Trust is constitutional and was correctly imposed by the trial

court. The $20 penalty for the Violent Crime Victims Assistance Fund was erroneously assessed

as such penalty may only be applied when there are no other fines imposed. The mittimus was

incorrect.

       Defendant’s conviction is affirmed, as is the $5 charge to defendant for the Spinal Cord

Fund. We strike the $20 for the Violent Crime Victims Assistance Fund. We order the fees and

costs order to be modified to reflect a credit of $2,265 toward defendant’s $2,000 drug

assessment, thereby negating the drug assessment in its entirety. Defendant’s mittimus and


                                                 17
1-05-1050

sentencing order shall be modified to reflect defendant’s conviction for possession with intent to

deliver a controlled substance, to wit: heroin. We affirm the judgment of the circuit court of

Cook County in all other respects.

       Affirmed as modified.

       O’BRIEN, P.J., and TULLY, J., concur.




                                                18